Case 1:17-cv-00014-JFB-SRF Document 1037-1 Filed 07/30/19 Page 1 of 9 PageID #:
                                   63770


                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

 LIQWD, INC. and OLAPLEX LLC,              )
                                           )
                       Plaintiffs,         )
                                           )
                v.                         ) C. A. No. 17-14 (JFB) (SRF)
                                           )
 L’ORÉAL USA, INC., L’ORÉAL USA            )
 PRODUCTS, INC, L’ORÉAL USA S/D,           )
 INC., and REDKEN 5TH AVENUE NYC,          )
 L.L.C.,                                   )
                                           )
                       Defendants.         )

                   DEFENDANTS’ PROPOSED JURY VERDICT FORM


     Of Counsel:                             Frederick L. Cottrell, III (#2555)
                                             Jeffrey L. Moyer (#3309)
     Dennis S. Ellis                         Katharine L. Mowery (#5629)
     Katherine F. Murray                     RICHARDS, LAYTON & FINGER, P.A.
     Adam M. Reich                           One Rodney Square
     PAUL HASTINGS LLP                       920 N. King Street
     515 South Flower Street, 25th Floor     Wilmington, Delaware 19801
     Los Angeles, CA 90071                   (302) 651-7700
     (213) 683-6000                          cottrell@rlf.com
                                             moyer@rlf.com
     Naveen Modi                             mowery@rlf.com
     Joseph E. Palys
     Daniel Zeilberger
     PAUL HASTINGS LLP                       Attorneys for Defendants L’Oréal USA, Inc.,
     875 15th Street, N.W.                   L’Oréal USA Products, Inc., L’Oréal
     Washington, D.C. 20005                  USA S/D, Inc. and Redken 5th Avenue NYC,
     (202) 551-1990                          LLC

     Scott F. Peachman
     PAUL HASTINGS LLP
     200 Park Avenue
     New York, NY 10166
     (212) 318-6000

     Dated: July 30, 2019




Page 1 of 9
Case 1:17-cv-00014-JFB-SRF Document 1037-1 Filed 07/30/19 Page 2 of 9 PageID #:
                                   63771


Instructions: When answering the following questions and filling out this Verdict Form,

please follow the directions provided throughout the form. Your answer to each question must

be unanimous. Please refer to the Jury Instructions for guidance on the law applicable to the

subject matter covered by each question.




Page 2 of 9
Case 1:17-cv-00014-JFB-SRF Document 1037-1 Filed 07/30/19 Page 3 of 9 PageID #:
                                   63772


                                 QUESTIONS AND ANSWERS

       We, the jury, unanimously agree to the answers to the following questions and return

them under the instructions of this court as our verdict in this case.


I.     U.S. PATENT NO. 9,498,419 (THE ’419 PATENT)


       1.      Have L’Oréal USA, Inc., L’Oréal USA Products, Inc., L’Oréal USA S/D, Inc., and

               Redken Fifth Avenue NYC, LLC’s (collectively referred to as “L’Oréal USA”)

               proven that any of the following claims of the ’419 Patent is invalid as being

               anticipated and/or obvious? For each claim, check (“x”) in the appropriate boxes

               below to indicate the claim that is invalid and the reason why:

                           ’419         Anticipated             Obvious
                          Patent

                         Claim 1

                         Claim 10



       2.      Has L’Oréal USA proven that any of the asserted claims of the ’419 Patent is invalid

               for lack of written description and/or lack of enablement? For each claim, check

               (“x”) in the appropriate boxes below to indicate the claim that is invalid and the

               reason why:

                                         Insufficient
                                                                 Lack of
                                           Written
                       ’419 Patent                             Enablement
                                         Description


                         Claim 1

                         Claim 10



Page 3 of 9
Case 1:17-cv-00014-JFB-SRF Document 1037-1 Filed 07/30/19 Page 4 of 9 PageID #:
                                   63773


Go to Section II.

II.    U.S. PATENT NO. 9,668,954 (THE ’954 PATENT)

       3.      Has L’Oréal USA proven that one or more of the following claims of the ’954 Patent

               is invalid as anticipated and/or obvious? For each claim, check (“x”) in the

               appropriate boxes below to indicate the claim that is invalid and the reason why:



                                       Anticipated            Obvious
                      ’954 Patent

                        Claim 1

                        Claim 4
                       Claim 11

                       Claim 12

                       Claim 13

                       Claim 14

                       Claim 15

                       Claim 16

                       Claim 19

                       Claim 20

                       Claim 24

                       Claim 25

                       Claim 26

                       Claim 30




Page 4 of 9
Case 1:17-cv-00014-JFB-SRF Document 1037-1 Filed 07/30/19 Page 5 of 9 PageID #:
                                   63774


       4.      Has L’Oréal USA proven that one or more of the following claims of the ’954 Patent

               is invalid for lack of written description and/or lack of enablement? For each claim,

               check (“x”) in the appropriate boxes below to indicate the claim that is invalid and

               the reason why:



                                        Insufficient
                                                               Lack of
                                          Written
                      ’954 Patent                            Enablement
                                        Description


                        Claim 1

                        Claim 4
                        Claim 11

                        Claim 12

                        Claim 13

                        Claim 14

                        Claim 15

                        Claim 16

                        Claim 19

                        Claim 20

                        Claim 24

                        Claim 25

                        Claim 26

                        Claim 30


If you have found all of the asserted claims of the ’419 Patent and the ’954 Patent invalid then
skip to Section III, Question 7.



Page 5 of 9
Case 1:17-cv-00014-JFB-SRF Document 1037-1 Filed 07/30/19 Page 6 of 9 PageID #:
                                   63775


If you have not found all of the asserted claims of the ’419 Patent and the ’954 Patent invalid
then go to Question 5.

       5.      What is the total dollar amount of damages that Olaplex is entitled to recover for

               L’Oréal USA’s infringement of the ’419 Patent and/or the ’954 Patent?



               $____________________.

       6.      Has Olaplex proven that L’Oréal USA’s infringement was willful?

               Yes ____________               No ____________


Go to Section III.


III.   TRADE SECRET MISAPPROPRIATION

       7.      Has Olaplex proven that on May 19, 2015, it possessed specific, identifiable trade

               secrets as identified in Jury Instruction Nos. 5.2 through 5.5?

               Yes______      No _______

 If you answered “No” to Question 7, skip to Section IV.
 If you answered “Yes” to Question 7, go to Question 8.

       8.      Has Olaplex proven that L’Oréal USA misappropriated Olaplex’s trade secret

               information in violation of the Defend Trade Secrets Act or the Delaware Uniform

               Trade Secrets Act, as set forth in Jury Instruction Nos. 5.6 through 5.9?


                     Yes______    No _______

If you answered “No” to Question 8, skip to Section IV, Question 13.
If you answered “Yes” to Question 8, go to Question 9.




Page 6 of 9
Case 1:17-cv-00014-JFB-SRF Document 1037-1 Filed 07/30/19 Page 7 of 9 PageID #:
                                   63776


       9.     Identify the specific, identifiable trade secrets L’Oréal USA misappropriated:




Go to Question 10.

       10.    Is Olaplex entitled to damages for misappropriation of trade secrets beyond the

              damages awarded for infringement in response to Question 5?



                      Yes______      No _______

       11.    If you answered “Yes” to Question 10, what amount of damages is Olaplex

              entitled to recover for the misappropriation of its trade secret information that is

              not already covered by the damages awarded in response to Question 5?



                      $______________________.


       12.    Has Olaplex proven that L’Oréal USA’s misappropriation of Olaplex’s trade

              secret information was willful and malicious as set forth in Jury Instruction No.

              5.14?

                             Yes______       No _______


Go to Section IV.




Page 7 of 9
Case 1:17-cv-00014-JFB-SRF Document 1037-1 Filed 07/30/19 Page 8 of 9 PageID #:
                                   63777


IV.    BREACH OF CONTRACT

       13.    Has Olaplex proven that L’Oréal USA, Inc. breached one or more contractual

              obligations under the parties’ May 2015 Non-Disclosure Agreements as required

              by Jury Instruction Nos. 4.2 and 4.3?


                     Yes______      No _______

If you answered “No” to Question 13, skip to Section V.
If you answered “Yes” to Question 13, proceed to Question 14.


       14.    Is Olaplex entitled to damages beyond any damages you already awarded for

              infringement in response to Question 5 and for trade secret misappropriation in

              response to Question 11?



              Yes______      No _______



If you answered “No” to Question 14, skip to Section V.
If you answered “Yes” to Question 14, proceed to Question 15.



       15.    If you answered “Yes” to Question 14, what is the total dollar amount that Olaplex

              is entitled to recover for the breach of contract beyond any damages already awarded

              for infringement in response to Question 5 and for trade secret misappropriation in

              response to Question 11?

                     $______________________

Go to Section V.




Page 8 of 9
Case 1:17-cv-00014-JFB-SRF Document 1037-1 Filed 07/30/19 Page 9 of 9 PageID #:
                                   63778


V.     CONCLUSION

       You have reached the end of the verdict form. Review the completed form to ensure that

it accurately reflects your unanimous determinations. All jurors should then sign the verdict form

in the space below and notify the Court Security Officer that you have reached a verdict. The

Foreperson should retain possession of the verdict form and bring it to the courtroom with the jury.

 Date ______________________

                                                   Foreperson


                                                   Juror


                                                   Juror


                                                   Juror


                                                   Juror


                                                   Juror


                                                   Juror


                                                   Juror




Page 9 of 9
